Decided that the part .satisfaction of a demand by one of two joint debtors, and a covenant by the creditor not to enforce the residue of the claim by execution against his individual property is not a technical release which can be set up by the other debtor as a bar to the suit for such demand; unless the party released was the one who was primarily or individually liolden for the whole demand.
That in a case of wrong doers the complainant may recover against any one of them, for the whole loss; and they will have no claim to contribution.
That an order to set up the defence that the demand of the complainant has been discharged by the release of a defendant after answer put in, a cross bill in the nature of a plea puis darrein continuance is necessary.
Order appealed from affirmed, with costs.